DETAILED ACTION
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
In the amendment dated 22 January 2021, the following occurred: Claims 1, 28, and 40 have been amended.
Claims 1, 3-10, 26, 28, 30-38, and 40 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 26, 28, 30-38, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 28, and 40 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method, system, and computer-readable medium (“CRM”) for distributing medical dat.
The limitations of (Claim 1 being representative) receiving, from a plurality of contributing channels that are each associated with a particular contributing organization of a first plurality of contributing organizations, contributing channel data that comprises medical form data for a patient and outcomes data; automatically aggregating by a data aggregator the contributing channel data received from the first plurality of contributing organizations, wherein automatically aggregating by the data aggregator includes accessing rules for storing the contributing data into a plurality of storage silos of a data repository based on a first contributing channel of the plurality of contributing channels from which the medical form data was received, wherein medical form data is stored in a first storage silo corresponding to the first contributing channel and the outcomes data is stored in a second storage silo, wherein the medical form data comprises an indication of a completion status of a first medical form at least partially completed by the patient; generating data for a patient portal that when rendered on a remote display device of the remote client computer comprises: a first portion that displays one or more virtual silos that each correspond to a respective storage silo of the plurality of storage silos, wherein each virtual silo is a visual representation of a respective storage silo that is maintained in the data repository, wherein the virtual silos comprise a first virtual silo representing the first storage silo storing the medical forms data and a second virtual storage silo representing the second storage silo storing outcomes data, and a second portion that displays a graphical representation of the completion status of the first medical form completed by the patient stored in the first storage silo; wherein generating the data for the patient portal comprises: accessing rules that analyze the received contributing channel data and the data identifying the contributing channel from which the contributing channel data was received; assigning, based on the analysis of the analyzed data, a first color to the medical form data received from the first contributing channel of the plurality of contributing channels; and assigning, based on the analysis of the analyzed data, a second color to the outcomes data, with the first color and the second color being different colors; and providing the generated data, wherein the generated data, when rendered, causes graphically enhanced display of data that identifies a contributing channel associated with each of the one or more virtual silos based, at least, on the first and second color, wherein enhancing the display includes displaying the first virtual storage silo according to the first color assigned to the medical form data received from the first contributing channel and the second virtual storage silo according to the second color assigned to the outcomes data to facilitate identification of the medical form data and the outcomes data based on the first color and the second color, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a system implemented by a computer/CMR/processor (a computer), the claimed invention amounts to managing personal behavior or interaction between people. Per the October 2019 Update: subject Matter Eligibility at Pg. 5, certain methods of organizing human activity includes “certain activity between a person and a computer.” For example, but for the computer, this claim encompasses a person receiving certain patient data, color-coding the data, and placing the data in storage locations having colors associated with them, and outputting this to a user. If a claim limitation, under its broadest reasonable interpretation, covers managing personal 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer, one or more processors and one or more computer storage media, and a CRM that implements the identified abstract idea. The computer, one or more processors, one or more computer storage media, memory, a data repository, a display device, a computer-readable medium, one or more computers are described are not exclusively defined by the applicant [Pg. 9, Lns. 3-13, Pg. 17, Ln. 27—Pg. 18, Ln. 1] and are recited at a high-level of generality (i.e., a generic data processor and display screen performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The additional elements of a remote client computer / user device having a remote display device is also described by the Applicant as a well-known, general-purpose computer (see citations above) that represent elements from which data is received or to which data is transmitted (extra-solution activity). Extra-solution activity cannot provide a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of a remote client computer / user device was considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to amount to generally linking the use of the judicial exception to a particular technological environment or field of use. MPEP2106.05(I)(A); MPEP 2106.05(h) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 3-10, 26, 30-38 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Dependent claims 5, 29, 32 merely describe the type of data. Dependent claims 3, 30 merely describe the types of organizations. Dependent claims 4, 6, 31, 33 merely describe how data is displayed. Dependent claims 7, 34 merely describe identifying data based on a request. Dependent claims 8, 35 merely describe the type of user. Dependent claims 9, 36 merely describe querying for data. Dependent claims 10, 37 merely describe how the data is generated. Dependent claims 26, 38 merely describe monitoring data and acting accordingly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-10, 28-32, 34-37, and 40 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Dalton et al. (U.S. Pre-Grant Patent Publication No. 2010/0076786) in view of Microsoft® Outlook 2010 All-in-One For Dummies (hereinafter “Outlook”) in view of Agrawal et al. (U.S. Pre-Grant Patent Publication No. 2011/0246216).

REGARDING CLAIM 1
Dalton teaches the claimed computer-implemented method of distributing electronic medical data to a remote client computer, the method comprising:
receiving, from a plurality of contributing channels that are each associated with a particular contributing organization of a first plurality of contributing organizations over one or more computer networks, [Item 16, Fig. 1, Fig. 4, Para. 0031, 0032 teaches that patient data is received from a plurality of online sources (contributing channels that are each associated with a particular contributing organization) which is interpreted to occur over a network (a plurality of contributing channels). The Examiner notes that there is no description of what “associated with a particular contributing organization” entails.] contributing channel data that comprises medical form data for a patient and outcomes data; [Para. 0026, 0027 teaches that the patient data (channel data) includes medical history data, survivorship form data, cancer registry data, and/or questionnaires (all medical form data for a patient) and prognosis data, treatment regimen data, and/or clinical trial data (all outcomes data, see Spec. Pg. 5, Lns. 15-21 defining “outcomes data” as “data indicative of an outcome of a medical procedure, of medication and/or of a medical study”).]
automatically aggregating, by a data aggregator in memory, the contributing channel data from the first plurality of contributing organizations, [Para.  0031, 0032 teaches that the patient data from the online sources is aggregated and stored in a database.] 
wherein automatically aggregating by the data aggregator includes accessing computer code for [Para. 0058 teaches that the system of Dalton is computerized and implemented as program instructions (i.e., computer code), thus its functions is implemented via accessed and implemented computer code.]
storing the contributing channel data into a plurality of storage silos of a data repository based on a first contributing channel of the plurality of contributing channels from which the medical form data was received, [Dalton at Para. 0031, 0032 teaches that the patient-associated data (of Para. 0026, 0027) is stored in a database which is interpreted as a plurality of data silos of a data repository. This appears to be consistent with the Applicant’s description of data silos at Pg. 7, Lns. 5-10. The aggregation and storage of the patient data is interpreted to be “based on” one of the sources, the Examiner noting that there is no indication what “based on” entails.] 
wherein the medical form data is stored in a first storage silo corresponding to the first contributing channel and the outcomes data is stored in a second storage silo; [Fig. 6, Para. 0031, 0032 teaches that the data is aggregated into an online database which is interpreted as storage of data into silos (see above), one of which is interpreted as a first data silo containing the survivorship form data, etc. and another of which is interpreted as a second data silo containing treatment regimen data, etc. The Examiner notes that a database, by definition, is a collection of data organized according to type (i.e., into “silos”, which are not defined).]
generating, by one or more patient portal systems, data for a patient portal that when rendered on a remote display device of the remote client computer comprises: [Dalton at Fig. 5, Para. 0020 teaches that the system creates a patient webpage (a patient portal) displayable on the patient’s computer.]
a first portion that displays one or more virtual silos that each correspond to a respective storage silo of the plurality of storage silos, [Dalton at item 508, Fig. 5, Para. 0024 teaches that the system creates a patient webpage displayable on the patient’s computer having selectable elements that correspond to particular online database entries (one or more virtual silos). This appears to be consistent with the as-filed disclosure at Fig. 4, items 402-412.]
wherein each virtual silo is a visual representation of a respective storage silo that is maintained in the data repository, [Dalton at item 508, Fig. 5 teaches that the selectable elements correspond to the data in the database for that particular element.]
wherein the virtual silos comprise a first virtual storage silo representing the first storage silo storing the medical form data and a second virtual storage silo representing the second storage silo storing outcomes data; and [Fig. 5, top collection of tabs, teaches selectable webpages (first and second virtual silos that, upon selection, displays the associated data in the database. The tabs include survivorship data (medical form data) and treatment data (outcomes data).]
a second portion that displays a graphical representation of […information…] [Fig. 5 teaches multiple additional selectable webpages or additional displayed elements that display additional data (one of which is interpreted as a second portion.]
wherein generating, by the one or more patient portal systems, the data for the patient portal comprises:
accessing computer code [Para. 0058 teaches that the system of Dalton is computerized and implemented as program instructions (i.e., computer code), thus its functions is implemented via accessed and implemented computer code.] that analyzes […data…]; [Para. 0035 teaches that the patient data is stored according to the type of data (an analysis).] 
assigning, based on the analysis of the analyzed data, a first […attribute…] to the medical form data from the first contributing channel of the plurality of contributing channels; and [Fig. 5 teaches that the data associated with the patient (i.e., analyzed data) is accessible via the selectable elements which each are differentiated via icons (a first and second attribute).]  
assigning, based on the analysis of the analyzed data, a second […attribute…] to the outcomes data, […]; [Fig. 5 teaches that the data associated with the patient (i.e., analyzed data) is accessible via the selectable elements which each are differentiated via icons (a first and second attribute).]  
providing the generated data to a user device, wherein the generated data, when rendered by the user device, causes the user device to graphically enhance a display of the user device […] [Fig.  5, Para. 0020 teaches that the system creates a patient webpage (a patient portal) displayable on the patient’s computer. Fig. 5 teaches that the selectable elements are displayed on the patient webpage thus enhancing the display of the patient’s computer.] wherein enhancing the display includes displaying the first virtual storage silo according to the first […attribute…] assigned to the medical form data received from the first contributing channel and the second storage virtual silo according to the second […attribute…] assigned to the outcomes data to facilitate identification of their respective contributing channel data […]. [Fig. 5 teaches that the selectable elements are displayed on the patient webpage thus enhancing the display of the patient’s computer and facilitating (which is undefined by the Applicant) identification of the source of the channel, the Examiner noting that “to facilitate” is an intended use of the displayed data.]
Dalton may not explicitly teach the following italicized features
analyzes the received contributing channel data and the data identifying the contributing channel from which the contributing channel data was received
assigning, based on the analysis of the analyzed data, a first color
assigning, based on the analysis of the analyzed data, a second color […] with the first color and the second color being different colors
to identify a contributing channel associated with each of the one or more virtual silos based, at least, on the first color and second color, displaying the first virtual storage silo according to the first color…and the second storage virtual silo according to the second color… to facilitate identification of the […first…] data and the […second…] data based on the first color and the second color.

analyzes the received contributing channel data and the data identifying the contributing channel from which the contributing channel data was received [Outlook at Fig. 2-3, 2-5, Pg. 739 teaches routing received data (i.e., email messages) to a particular folder based on the source of the data (“Karen Fredricks”), as indicated by an email address (data identifying the contributing channel). This is interpreted as analyzing both the data (i.e., that it is an email) and the email address.]
assigning, based on the analysis of the analyzed data, a first color [Outlook at Fig. 2-5, Pg. 741 teaches that a category color is assigned to the received data according filter criteria (“assign it to the Red Category category.”).]
assigning, based on the analysis of the analyzed data, a second color […] with the first color and the second color being different colors [Outlook at Fig. 2-5, Pg. 741 teaches that a category color is assigned to the received data according filter criteria, where the color is selectable and is interpreted to be different for each type of received data (see also non-functional descriptive information discussion bleow.]
to identify a contributing channel associated with each of the one or more virtual silos based, at least, on the first color and second color, displaying the first virtual storage silo according to the first color…and the second storage virtual silo according to the second color… to facilitate identification of the […first…] data and the […second…] data based on the first color and the second color. [Outlook at Outlook at Fig. 2-5, Pg. 741 teaches that the particular category color assigned associates the data with the folder (the tab icon of Dalton) and thus the sender (the source of Dalton). Outlook at Fig. 2-5, Pg. 741 teaches that the particular category color identifies the source that it is assigned to, i.e., the red category is assigned to the folder that receives data from Karen Fredricks. As is know in the art and by users of Outlook, category data is displayed (the displayed data of Dalton).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computer data management, at the time of the invention, to modify the data aggregation and storage system of Dalton to filter received data into sender-specific folders along with assign a color to the data based on rules as taught by Outlook, with the motivation of improving data access.
Dalton/Outlook may not explicitly teach
wherein the medical form data comprises an indication of a completion status of a first medical form at least partially completed by the patient;
a second portion that displays a graphical representation of […information…] the completion status of the first medical form completed by the patient stored in the first storage silo;
Agrawal at 0012, 0017, 0053, 0075 teaches that it was old and well-known in the art of computerized data display, at the time of the invention, to display an indication of the completion status of a patient medical form that was at least partially completed by the patient
wherein the medical form data comprises an indication of a completion status of a first medical form at least partially completed by the patient; [Agrawal at Para. 0012, 0017 teaches that patient pre-registration forms are received (the medical history data, survivorship form data, cancer registry data, and/or questionnaires data of Dalton). Agrawal at Para. 0075 teaches that forms missing data or being incomplete are flagged (an indication of completeness).]
a second portion that displays a graphical representation of […information…] the completion status of the first medical form completed by the patient stored in the first storage silo; [Agrawal at Para. 0053 teaches that flagged form data is displayed (interpreted to be part of the displayed data of Dalton).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computer data management, at the time of the invention, to modify the data aggregation and storage system of Dalton having the filtering of received data into sender-specific 
	Assuming arguendo that Dalton/Outlook/Agrawal does not explicitly teach applying different colors to different data locations, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Dalton/Outlook based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Dalton teaches assigning a color to a category of data (the various types of data of Dalton) and teaches that the color may be one of many different colors (as anyone who has used Outlook can readily attest). The application of different colors to different categories of data produces no new and unexpected result which would result in patentable significance over the teaching of Dalton/Outlook/Agrawal; the application of different colors of Outlook to the categories of data of Dalton does not change how the claim effects the formulation of patient data website. 
Assuming arguendo that the teaching of Outlook is not actually implemented, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to combine the rules-based data manipulation system of Outlook with the personalized health information aggregation system of Dalton since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in either Dalton or Outlook. Providing the rules-based data 
The Examiner further notes that the recitation of a first and second color that are different from one another represent non-functional descriptive information that do not result in a manipulative difference between the claimed invention and the prior art. These features only convey information to a reader of the information rather than provide a functional feature within the claim. “Non-functional descriptive material cannot render nonobvious an invention that would have otherwise been obvious." Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (citing Ngai, 367 F.3d at 1339). Cf In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) ("when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability"). See also In re Xiao, 462 Fed. Appx. 947, 950-52 (Fed. Cir. 2011) (non-precedential).

REGARDING CLAIM 3
Dalton/Outlook/Agrawal teaches the claimed computer-implemented method of distributing electronic medical data to a remote client computer
wherein at least one of the first plurality of contributing organizations differs from another one of the first plurality of contributing organizations. [Dalton at Item 26, Fig. 1, Para. 0018 teaches that the sources are different from one another.]

REGARDING CLAIM 4
Dalton/Outlook/Agrawal teaches the claimed computer-implemented method of distributing electronic medical data to a remote client computer of Claim 1. Dalton/Outlook/Agrawal further teaches 
wherein the patient portal is a first graphical user interface and wherein the method further comprises:
generating data for a second graphical user interface that when displayed on the display device displays data indicative of a clinical visit summary that chronicles one or more visits of the patient over a period of time. [Dalton at Fig. 5, Para. 0026, 0028, 0057 teaches that follow-up information and treatment summary are presented as a link that leads to a webpage (a second graphical user interface) that displays dates of previous and next follow-ups (interpreted as data indicative of a clinical visit summary that chronicles one or more visits of the patient over a period of time). Dalton also teaches a treatment summary page which is also interpreted to display data indicative of treatment (i.e., clinical visits) over time.] 


REGARDING CLAIM 5
Dalton/Outlook/Agrawal teaches the claimed computer-implemented method of distributing electronic medical data to a remote client computer of Claims 1 and 4. Dalton/Outlook/Agrawal further teaches 
wherein the clinical visit summary comprises one or more visual representations of one or more dates of patient visits for the patient. [Dalton at Fig. 5, Para. 0026, 0028, 0057 teaches that scheduling and visit information is presented.]

REGARDING CLAIM 7
Dalton/Outlook/Agrawal teaches the claimed computer-implemented method of distributing electronic medical data to a remote client computer of Claim 1. Dalton/Outlook/Agrawal further teaches 
receiving a request for the patient portal; and [Dalton at Para. 0017, 0018 teaches that the patient logs onto system thereby requesting their information.]
identifying, from the request, an identity of the patient. [Dalton at Para. 0017, 0018 teaches that the patient uses a unique identifier to log on that identifies patient.]




REGARDING CLAIM 8
Dalton/Outlook/Agrawal teaches the claimed computer-implemented method of distributing electronic medical data to a remote client computer of Claims 1 and 7. Dalton/Outlook/Agrawal further teaches 
wherein a user who submits the request differs from the patient. [Dalton at Para. 0017, 0018 teaches that a caregiver/authorized person may request patient information (a user different than the patient).]

REGARDING CLAIM 9
Dalton/Outlook/Agrawal teaches the claimed computer-implemented method of distributing electronic medical data to a remote client computer of Claims 1 and 7. Dalton/Outlook/Agrawal further teaches 
querying, at least partly based on the identity of the user, the data repository for medical data associated with the patient. [Dalton at Para. 0017, 0018 teaches that the patient’s webpage and associated data is presented to them based on their unique identifier.]

REGARDING CLAIM 10
Dalton/Outlook/Agrawal teaches the claimed computer-implemented method of distributing electronic medical data to a remote client computer of Claim 1. Dalton/Outlook/Agrawal further teaches 
wherein the data for the patient portal is generated in real-time. [Dalton at Para. 0034 teaches that the patient data is developed in real time. The Examiner additionally notes that the Applicant has not defined what “real-time” entails.]

REGARDING CLAIM(S) 28
Claim(s) 28 is/are analogous to Claim(s) 1, thus Claim(s) 28 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
Dalton further teaches
one or more processors and one or more computer storage media storing instructions that are operable, when executed by the one or more processors, to cause the one or more processors to perform operations [Dalton at Para. 0058 teaches a computer program product on a tangible computer-readable medium for execution by a data processing apparatus.]
Motivation to combine the features of Dalton/Outlook/Agrawal is the same as that presented with respect to Claim 1 and is reiterated here.

REGARDING CLAIM(S) 30-32 AND 34-37
Claim(s) 30-32 and 34-37 is/are analogous to Claim(s) 3-5 and 7-10, respectively, thus Claim(s) 30-32 and 34-37 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3-5 and 7-10.

REGARDING CLAIM(S) 40
Claim(s) 40 is/are analogous to Claim(s) 28, thus Claim(s) 40 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 28.

Claims 6 and 33 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Dalton et al. (U.S. Pre-Grant Patent Publication No. 2010/0076786) in view of Microsoft® Outlook 2010 All-in-One For Dummies (hereinafter “Outlook”) in view of Agrawal et al. (U.S. Pre-Grant Patent Publication No. 2011/0246216) in view of Shukla (U.S. Pre-Grant Patent Publication No. 2011/0161854). 

REGARDING CLAIM 6
Dalton/Outlook/Agrawal teaches the claimed computer-implemented method of distributing electronic medical data to a remote client computer of Claims 1 and 4. Dalton/Outlook/Agrawal may not explicitly teach  
wherein the clinical visit summary further comprises a diagram of one or more areas of a body of the patient in which the patient has received treatment.
The Examiner notes that how the data is displayed is likely non-functional descriptive information that is likely obvious in view of the teaching of Dalton/Outlook. However, for completeness and to advance prosecution the Examiner has cited Shukla that teaches that such display of information is old and well-known.
Shukla at Item 133, Fig. 1, Para. 0024, 0026-0028 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to display patient treatment history on a 3D representation of the patient
wherein the clinical visit summary further comprises a diagram of one or more areas of a body of the patient in which the patient has received treatment. [Shukla at Item 133, Fig. 1, Para. 0024, 0026-0028 teaches a 3D visualization (a diagram) of a patient that includes patient treatments (the displayed data of Dalton) at their corresponding location on the patient’s body.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computer data management, at the time of the invention, to modify the data aggregation and storage system of Dalton having the filtering of received data into sender-specific folders along with assignment of a color to the data based on rules of Outlook having the display of an indication of the completion status of a patient medical form that was at least partially completed by the patient of Agrawal to display patient treatment history on a 3D representation of the patient as taught by Shukla, with the motivation of providing an easy and effective way to navigate patient information (see Shukla at Para. 0010).

REGARDING CLAIM(S) 33
Claim(s) 33 is/are analogous to Claim(s) 6, thus Claim(s) 33 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

Claims 26 and 38 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Dalton et al. (U.S. Pre-Grant Patent Publication No. 2010/0076786) in view of Microsoft® Outlook 2010 All-in-One For Dummies (hereinafter “Outlook”) in view of Agrawal et al. (U.S. Pre-Grant Patent Publication No. 2011/0246216) in view of Chan et al. (U.S. Pre-Grant Patent Publication No. 2010/0114836) in view of Hart et al. (U.S. Pre-Grant Patent Publication No. 2006/0080142).

REGARDING CLAIM 26
Dalton/Outlook/Agrawal teaches the claimed computer-implemented method of distributing electronic medical data to a remote client computer of Claim 1. Dalton/Outlook/Agrawal may not explicitly teach 
the method further comprising:
monitoring the freshness of data that is maintained by each respective storage silo of the plurality of storage silos;
determining that one or more storage silos of the plurality of storage silos storing the patient's aggregated data includes stale data; and
in response to determining that the one or more storage silos of the plurality of storage silos storing the patient's aggregated data includes stale data, generating an alert for display on the remote client computer that indicates that at least one of the virtual silos corresponds to a respective storage silo that includes stale data.
Chan at Para. 0016, 0017 teaches that it was old and well-known in the art of data management, at the time of the invention, to monitor data in a database to determine whether the data is stale or not and to update the data if it is
the method further comprising:
monitoring the freshness of data that is maintained by each respective storage silo of the plurality of storage silos; [Chan at Para. 0016, 0017 teaches monitoring metadata in the form of time data associated with data in one or more databases (the data and database of Dalton) to determine whether the data is stale or not (the freshness of the data).]
determining that one or more storage silos of the plurality of storage silos storing the patient's aggregated data includes stale data; and [Chan at Para. 0016, 0017 teaches that the decay engine determines that the data in the one or more databases (the patient data and database of Dalton) is stale.]
in response to determining that the one or more storage silos of the plurality of storage silos storing the patient's aggregated data includes stale data [Chan at Para. 0017, 0018 teaches that an action (updating) is performed in response to the determination that the data in the one or more databases is stale.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computer data management, at the time of the invention, to modify the data aggregation and storage system of Dalton having the filtering of received data into sender-specific folders along with assignment of a color to the data based on rules of Outlook having the display of an indication of the completion status of a patient medical form that was at least partially completed by the patient of Agrawal to monitor data in a database to determine whether the data is stale or not and to update the data if it is as taught by Chan, with the motivation of providing non-outdated information (see Chan at Para. 0002).
Dalton/Outlook/Agrawal/Chan may not explicitly teach 
generating an alert for display on the remote client computer that indicates that at least one of the virtual silos corresponds to a respective storage silo that includes stale data.
Hart at Para. 0011 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to warn a user that data is no longer up-to-date and allows the user to manually refresh the data
generating an alert for display on the remote client computer that indicates that at least one of the virtual silos corresponds to a respective storage silo that includes stale data. [Hart at Para. 0011, 0028 teaches display and thus generation of a warning (an alert, the action of Chan) that indicates to a user (the patient of Dalton) that displayed patient data (the data in the database of Dalton) is stale (based on the determination of Chan). Hart at Para. 0011 also teaches that the user can refresh the data (update) on demand, i.e., based on an action of the user. Para. 0016, 0018 teaches that the user utilizes a client device (the patient computer of Dalton).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computer data management, at the time of the invention, to modify the data aggregation and storage system of Dalton having the filtering of received data into sender-specific folders along with assignment of a color to the data based on rules of Outlook having the display of an indication of the completion status of a patient medical form that was at least partially completed by the patient of Agrawal having the monitoring of data in a database to determine whether the data is stale or not and the updating of the data if it 

REGARDING CLAIM(S) 38
Claim(s) 38 is/are analogous to Claim(s) 26, thus Claim(s) 38 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 26.

Response to Arguments
Rejections under 35 U.S.C. § 101
Regarding the rejection of Claims 1-10 and 26-40, the Examiner has considered the Applicant’s arguments but does not find them persuasive. Applicant argues: In this case, the first color is used to promote the ability of a user of the user device to visually identify the medical forms data of the first contributing channel. Applicant respectfully submits the combination of features of amended claim 1 amount to "a meaningful limit" on the alleged judicial exception.
The Examiner respectfully disagrees. The Applicant has not stated what the alleged “meaningful limit” (i.e., practical application) is. As such, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims results in a claim(s) that are subject matter eligible. Outputting colored data with the potential intended use of facilitating identification does not provide 

Rejections under 35 U.S.C. § 112
Regarding the written description rejection of Claims 1, 28, and 40, the Applicant has amended the claims to overcome the basis of rejection. 

Rejections under 35 U.S.C. § 103
Regarding the rejection of Claims 1, 3-10, 26, 28, 30-38, and 40, Applicant argues:
Applicant respectfully submits that the combination of Dalton and Outlook fails to disclose or suggest at least these [newly added] claim features. Applicant respectfully submits that the combination of Dalton and Outlook fails to disclose or suggest at least the foregoing amendments. For example, nothing in the combination of Dalton and Outlook teach, among other features, "a graphical representation of the completion status of the first medical form completed by the patient" or "displaying the first virtual storage silo according to the first color assigned to the medical form data received from the first contributing channel" as recited in independent claims 1, 28, and 40.
The Examiner has considered this argument; however, the argument is either not persuasive or is moot given the new grounds of rejection as necessitated by amendment. Regarding the “completion status,” newly-cited Agrawal teaches this feature. Regarding the “color” argument, the Examiner submits respectfully submits that 

Conclusion
Prior art of record not relied upon in the basis of rejection is noted in the attached PTO-892 and particularly includes:
US 2011/0301976 to Davis which discloses identifying missing data in a patient’s EMR.
US 2007/0143085 to Kimmel which discloses a system that identifies missing information in a document.
US 2007/0198296 to Pellinat et al. which discloses a patient management portal.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626